FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 23, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
SUZANNE SHELL,

      Plaintiff - Appellant,

v.                                                          No. 16-1150
                                               (D.C. No. 1:09-CV-00309-MSK-KMT)
BRENDA SWALLOW,                                              (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, PHILLIPS and McHUGH, Circuit Judges.
                 _________________________________

      Suzanne Shell, proceeding pro se, appeals the district court’s order denying her

motion for entry of a default judgment against Brenda Swallow on her claims for

copyright infringement, unfair trade practices, misappropriation of trade secrets, and

breach of contract. This is the second appeal of this matter. In the prior appeal, we

held that the district court had not provided Shell sufficient notice that she was

expected to produce, at the hearing for entry of default judgment, evidence

supporting her claims on the merits, rather than simply on damages. See Shell v.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Henderson, 622 F. App’x 730 (10th Cir. 2015). On remand and after appropriate

notice, the district court held an evidentiary hearing and entered a judgment in

Swallow’s favor. Shell filed two post-judgment motions, both denied by the district

court. Given the timing of the motions and the notice of appeal, this court has

jurisdiction to review only the final motion seeking a new trial. Swallow has not

filed an appellate brief.

       The district court entered judgment in Swallow’s favor on January 15, 2016.

Shell filed a motion to alter or amend the judgment on February 12, 2016, pursuant to

Fed. R. Civ. P. 59(e). The motion was filed within 28 days after the judgment, see

Fed. R. Civ. P. 59(b), so it tolled the time to appeal the judgment, see Fed. R. App. P.

4(a)(4)(A)(iv). The court denied the motion to alter or amend the judgment on

February 16, 2016, which started the 30-day time to appeal. See Fed. R. App. P.

4(a)(1)(A). Accordingly, the notice of appeal was due no later than March 17, 2016.

Shell filed a second post-judgment motion requesting a new trial on March 15, 2016.

Even though the second motion was filed before the deadline for the notice of appeal,

the deadline was not extended. See Okon v. CIR, 26 F.3d 1025, 1026 (10th Cir.

1994) (“This court has noted on several occasions the general principle that tolling

motions may not be tacked together to perpetuate the prescribed time for appeal.”).

The district court denied the motion for new trial on April 1, 2016. Shell filed her

notice of appeal on April 28, 2016, which was past the March 17, 2016 deadline. As

a result, the notice of appeal is untimely as to the original judgment in favor of

Swallow.

                                            2
       “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Therefore, we have

jurisdiction over only the second Rule 59(e) motion for a new trial.

       With respect to that motion, Shell claimed the district judge’s rulings in the

case caused her to become disabled by post-traumatic stress disorder, thus entitling

her to a new trial. She argues on appeal that the judge denied her motion for a new

trial “on the basis that [she] was faking [her] disability” and “mocked the disability

that [the court] inflicted on [her].” Aplt. Br. at 16. This is the theme throughout her

brief: the district court was biased against her, engaged in “outright manipulation of

the facts and the law,” id. at 6, was “dishonest and disingenuous,” id., and issued

“burdensome and abusive court orders,” id. at 7.1 Shell also alleged that her



       1
          Shell’s appellate brief also contains the following allegations against the
district judge: (1) “The District Court administered the case with its thumb on the
scales of justice to ensure that this Plaintiff could not prevail and which had the
intended effect of dramatically increasing the Plaintiff’s costs of litigation as well as
resulting in a fundamentally unfair process and a predetermined outcome detrimental
to the Plaintiff,” Aplt. Br. at 3; (2) “the judge[’s] . . . reasoning was so bizarre that it
appeared to be rendered under the influence of some mind-altering substance,” id.
at 5; (3) the judge chose “to escalate her outrageous design to deny [Shell] justice,”
id.; (4) the judge demonstrated a “blatant and profane . . . abuse of judicial discretion
and abuse of the authority she holds by virtue of her appointment to this bench,” id.
at 6; (5) “[t]he judge has consistently demonstrated she has no regard for the law, no
regard for the venerable institution that she represents, and no regard for parties who
appear before her. . . . She uses the law as a weapon to inflict harm, not as a tool to
effect justice,” id.; (6) “[t]his judge has repeatedly set traps and triggered them with
similar bizarre contortions of the law to foreclose all legal remedies available to
[Shell], id.; and (7) the judge issued “burdensome and abusive court orders that were
not enforced, but also included the judge rewriting [Shell’s] pleadings and the
defendants’[] pleadings to support outcomes favorable to the defendants, . . . in other
words, lying,” id. at 7.
                                             3
“experience before this judge was so egregious that [she is] permanently disabled.”

Id. at 8. The basis of Shell’s claims are adverse rulings by the district court.

       We affirm the district court’s order denying the motion for a new trial because

Shell “has forfeited [her] right to a review of that decision,” Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Her appellate brief “contain[s]

no argument of substance, and the scurrilous tone convinces us to refrain from

exercising any discretion we may have to delve for substance in a pro se pleading.”

Id. We recognize that “a pro se litigant’s pleadings are to be construed liberally and

held to a less stringent standard than formal proceedings drafted by lawyers.” Id.

(brackets, and internal quotation marks omitted). Nevertheless, “pro se parties [must]

follow the same rules of procedure that govern other litigants . . . [and] the court

cannot take on the responsibility of serving as the litigant’s attorney in constructing

arguments and searching the record.” Id. (citations, brackets, and internal quotation

marks omitted). In sum, Shell has failed to identify any legal basis for relief from

this court.

       Indeed, Shell’s appellate brief does “little more than attempt to impugn

(without basis) the integrity of the district judge. Such writings are intolerable, and

we will not tolerate them.” Id. at 841. If a brief is “abusive or contain[s] offensive

language, [it] may be stricken sua sponte under the inherent powers of the court.” Id.

(internal quotation marks omitted). As noted, pro se litigants are typically granted

leniency, however, “[t]his court simply will not allow liberal pleading rules and

pro se practice to be a vehicle for abusive documents. Our pro se practice is a shield

                                            4
against the technical requirements of a past age; it is not a sword with which to insult

a trial judge.” Id. (internal quotation marks omitted).

      The district court denied Shell’s motion to proceed on appeal in forma

pauperis (IFP). She has renewed the motion in this court. “In order to succeed on

[her] motion, an appellant must show a financial inability to pay the required filing

fees and the existence of a reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505

(10th Cir. 1991). We conclude that Shell has not made a reasoned, nonfrivolous

argument and therefore deny her IFP motion.

      The district court’s order is affirmed. Even though we affirm, this “does not

relieve [Shell] of [her] obligation to pay the filing fee in full.” Davis v. Kan. Dep’t of

Corr., 507 F.3d 1246, 1249 (10th Cir. 2007). Shell is directed to pay all filing and

docketing fees in full to the Clerk of the District Court for the District of Colorado.


                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            5